Citation Nr: 1648310	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability manifesting as vertigo and dizziness, including Meniere's disease and benign paroxysmal positional vertigo (BPPV).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a rating higher than 10 percent for hearing loss prior to February 2016 and higher than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Marines from February 1958 to March 1961.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board remanded these issues in November 2015 for additional development, which has been completed.

In this decision, the Board is granting service connection for vertigo with dizziness.  The Board is also granting an increased rating for hearing loss effective from December 16, 2013.  Service connection for a back disability, however, must be denied, as discussed in more detail below.





FINDINGS OF FACT

1.  In resolving all doubt in his favor, the Veteran's vertigo and dizziness incepted while in service.  

2.  The preponderance of the evidence weighs against a relationship between the Veteran's current low back disabilities and his service.

3.  Prior to December 16, 2013, the Veteran's hearing loss manifested with, at worst, Level IV acuity in each ear, which corresponds to a 10 percent rating.  It is factually ascertainable that he manifested with hearing loss commensurate with a 30 percent rating as of December 16, 2013, which has continued to the present


CONCLUSIONS OF LAW

1.  The criteria for service connection are met for vertigo with dizziness.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria are not met for service connection for a back disability.  38 U.S.C.A.
§§ 1110, 1111, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria are not met for a rating higher than 10 percent for hearing loss prior to December 2013.  Starting from December 2013, the criteria are met for a 30 percent rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with the duty to assist in this case.  38 C.F.R. § 3.159(c).  The August 2011 and April 2012 VA examination reports are inadequate for adjudication; however, the Veteran has been provided with updated VA examinations that are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Vertigo and dizziness

The Veteran asserts that he has had persistent symptoms of dizziness and vertigo since the onset of symptoms while in service.  His STRs show a complaint of dizziness in 1959, which was not followed up on or clarified.  He separated from service without a diagnosis.

The March 2016 VA examiner noted the Veteran's history and diagnosed Meniere's syndrome or endolymphatic hydrops and BPPV.  He indicated the Veteran certainly had chronic dizziness of mixed etiology, but that the actual onset of Meniere's and BPPV was unclear.  He did not think that the evidence "confirmed" that either were incurred in or caused by service, which the Board notes is a higher standard than the law requires.  He clarified that it was unlikely that Meniere's had its onset in service because it was not diagnosed until at least 10 years after service (as per the Veteran's report), and that such a delay in diagnosing the symptoms of Meniere's after their onset was not likely.  The examiner did not comment on BPPV.  The Board finds this examination report to be of little probative value, in that the examiner did not adequately address the evidence in forming a negative opinion, and he used a higher standard of review.  However, the examiner clearly found the Veteran's report describing the onset and duration of his symptoms to be credible, which provides support to the Veteran's arguments.  

Indeed, the Veteran testified at the March 2015 hearing that he first experienced his dizzy spells, sometimes with nausea, when he was on guard duty in service.  He reported that he was accused of making the symptoms up so that he could get out of service, which likely explains the dearth of records from service regarding this symptom.  His STRs do contain one report in 1959, and he told the examiner about at least one additional instance in service, in 1961.  In 1965, an orthopedist made a note that the Veteran suffered from dizzy spells and hypostatic dizziness on occasion when rising to stand.  This notation lends credence to the Veteran's testimony regarding his in-service symptoms.  The Board finds the Veteran credible in his assertions regarding his symptoms of dizziness and vertigo, which have been consistent throughout his records and communications with VA.  The Veteran is also competent to describe his symptoms, which, fortunately for him, have been recorded over the years.  Indeed, in 1978 a doctor noted that the Veteran had complained of dizzy spells throughout the years.  The Veteran clearly continued to seek treatment of these symptoms, and was diagnosed with Meniere's in 1989.  It is unclear whether this was a confirmed diagnosis until 2003, as records from the 1990's question that diagnosis while still showing complaints of dizziness.  In 2003, he was diagnosed with both BPPV and Meniere's.  

Based on this body of evidence, the Board finds that all doubt should be resolved in the Veteran's favor.  As noted above, he clearly has chronic dizziness and vertigo, which has been documented numerous times beginning in his service.  Accordingly, service connection for vertigo and dizziness is granted.  

Back

The Veteran asserts that his low back disabilities, including lumbar spondylolisthesis and lumbar stenosis, are a result of his service.  Indeed, his STRs show that he complained of low back pain on at least two occasions while still is service, in April 1959 and November 1960.  The Veteran asserts he injured his back when loading and unloading 500 pound bombs and his STRs also note a fall.

As mentioned above, the August 2011 VA examination report is inadequate, as the VA examiner was told by the RO that the Veteran had a pre-existing back disability upon entry into service and was asked whether service aggravated that pre-existing disability.  As noted in the Board's November 2015 remand, the Veteran did not enter service with a noted back disability.  

A veteran who served on active duty after December 31, 1946, is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to: defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2015).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The applicable regulation further provides "[o]nly such conditions as are recorded in examination reports are to be considered as noted," and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition, VA must show, by clear and unmistakable evidence, both that the injury or disease preexisted entrance into the service and that the injury or disease was not aggravated by service.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, then a veteran's claim for service connection must be denied.  Wagner, 370 F.3d at 1096.  If the presumption of sound condition is not rebutted, then the VA proceeds with analyzing the veteran's service connection claim under the steps described in Shedden, supra.

Here, the Veteran's entrance examination shows a normal evaluation of the spine.  However, a 1959 STR does note that he had back trouble from an injury as a civilian, which is likely the reason the RO identified the Veteran's back disability as pre-existing service.  The Board's November 2015 remand indicated that the examiner should have been asked whether it was clear and unmistakable that there was a pre-existing disability, and to point to that evidence.  

The April 2016 VA examiner reviewed the evidence.  He indicated that people are "usually" born with spondylolisthesis, which was not diagnosed until 1965, after the Veteran's separation from service.  This opinion does not rise to the level of clear and unmistakable evidence, and the presumption of sound condition is not rebutted.  The Board considers the Veteran to have been sound upon his entrance into service.

Therefore, the inquiry is whether his current diagnoses are related to the incidents in service, which the April 2016 VA examiner further opined is unlikely.  The examiner noted the Veteran was diagnosed with spondylolisthesis in 1965, which is not a diagnosis that spontaneously develops in the absence of significant trauma.  He opined that a lifting injury or a falling injury such as documented in the STRs and reported by the Veteran would not be significant enough to cause spondylolisthesis.  The examiner indicated the Veteran had to have surgery on his spine in 1965 because of the spondylolisthesis, and was also diagnosed at the time with spondylosis, which was caused by the spondylolisthesis.  The examiner further opined that current spinal stenosis, and the Veteran's current lumbar pain, is a result of the surgeries that he has had over the years, starting in 1965, to treat his spondylolisthesis.  The examiner indicated that neither the record nor the Veteran suggest any other injury in service that could have led to the development of his diagnoses.  

There is no other evidence that outweighs this opinion.  The Board acknowledges the Veteran's argument that he has shown evidence of continuity of symptoms, as he did have pain in service and he did have surgery on his spine within five years of separation from service.  The Board finds him credible regarding his symptoms, and competent to report them.  However, the examiner considered the in-service symptoms and the 1965 surgery, and still found it less likely that his current diagnoses are a result of his service.  The Board places more weight on the VA examiner's opinion than the Veteran's allegations, as it is clear the examiner considered the evidence of record and researched the issue.  Also, there is no suggestion that the Veteran has the training or expertise to competently opine that aches and pains in his back were manifestations of spondylolisthesis, or that the injuries he had in service were severe enough to cause it.  The VA examiner investigated this theory, and found it less likely.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, he found that the injuries in service resolved.  Accordingly, the preponderance of the evidence weighs against service connection for lumbar spondylolisthesis and stenosis, and this claim must be denied.

Increased rating 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Once a hearing disability is established, a numeric designation of hearing impairment is determined for each ear by applying the puretone threshold average and Maryland CNC percentage scores to Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), resulting in a Roman numeral designation.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are then assigned by combining the level of hearing loss in each ear in Table VII ("Percentage Evaluation for Hearing Impairment").  
38 C.F.R. § 4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Table VI is generally used to determine the Roman numeral designation (I through XI) for hearing impairment in each ear, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average") is used.  38 C.F.R. § 4.85(c).  Table VIa may also be used when the puretone thresholds for each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or lower at 1000 Hertz, and 70 decibels or higher at 2000 Hertz, or when the examiner has certified that speech discrimination testing is not appropriate.  38 C.F.R. § 4.86.

The Veteran's bilateral hearing loss is currently rated under DC 6100 as 10 percent disabling prior to February 2016 and as 30 percent disabling thereafter.  
38 C.F.R. §§ 4.85.  His claim for a higher rating was received in February 2008, therefore the relevant time frame for review starts from February 2007.  
See 38 C.F.R. § 3.400(o).  

The Veteran's hearing was tested at the June 2008 VA examination, revealing the following results:




HERTZ


June 2008
500
1000
2000
3000
4000
RIGHT
40
50
55
65
85
LEFT
35
45
55
65
95

His Maryland CNC results were 80 percent for each ear.  These results correspond to a hearing acuity level of IV in both the right and left ears, which warrants a 10 percent rating.  38 C.F.R. § 4.85.

In September 2009, another VA examination was conducted, with the following results:







HERTZ


Sept. 2009
500
1000
2000
3000
4000
RIGHT
15
30
50
60
70
LEFT
15
30
50
60
85

His Maryland CNC results were 80 percent for each ear.  These results also correspond with level IV hearing acuity in each ear, warranting a 10 percent rating.  Id.

In May 2011, another VA examination was conducted, with the following results:




HERTZ


May 2011
500
1000
2000
3000
4000
RIGHT
35
50
55
75
85
LEFT
30
45
60
70
90

His Maryland CNC results were 84 percent for the right ear and 80 percent for the left ear.  These results correspond to level III hearing acuity in each ear, which warrants a 0 percent rating.  Id.

In April 2013, another VA examination was conducted, with the following results:




HERTZ


April 2013
500
1000
2000
3000
4000
RIGHT
25
40
55
70
75
LEFT
15
30
45
55
60

His Maryland CNC results were 80 percent for the right ear and 84 percent for the left ear.  These results correspond to level IV hearing acuity in the right ear and level II hearing acuity in the left ear, which warrants a 0 percent rating.  Id.  

Finally, in February 2016, another VA examination was conducted, with the following results:




HERTZ


Feb. 2016
500
1000
2000
3000
4000
RIGHT
45
55
65
80
80
LEFT
45
50
70
80
85

His Maryland CNC results were 68 percent in the right ear and 60 percent in the left ear.  These results correspond to a level VI hearing acuity in the right ear and a level VII hearing acuity in the left ear, which warrants a 30 percent rating.

The Board notes there are additional audiograms contained within the file.  In January 2009, he had a hearing test conducted at VA, in conjunction with his health care as opposed to this claim.  The results of that audiogram were as follows:




HERTZ


Jan. 2009
500
1000
2000
3000
4000
RIGHT
30
40
60
75
80
LEFT
25
45
60
75
80

That audiologist did not conduct the Maryland CNC word test.  

In December 2013, he had another VA hearing test in conjunction with his health care, as opposed to this claim.  The results from that test were as follows:







HERTZ


Dec. 2013
500
1000
2000
3000
4000
RIGHT
45
55
65
80
80
LEFT
40
50
65
75
85

That audiologist did not conduct the Maryland CNC test.

Based on this body of evidence, the Board finds that it is factually ascertainable that the Veteran's hearing loss was commensurate with a 30 percent rating since December 2013.  When comparing the results of the December 2013 hearing test, the last one conducted before the February 2016 VA examination, the decibel readings are identical in the right ear, and are practically identical in the left (the left ear shows a five decibel difference in the 500, 2000, and 3000 Hertz range).    Although the Maryland CNC test was not conducted in December 2013, the Board finds that doubt must be resolved in the Veteran's favor, and his 30 percent rating should be effective from December 2013.  38 C.F.R. §§ 3.400(o), 4.3, 4.7, 4.85.

The Board does not find a higher rating warranted at any other period.  The Board considered the results from the January 2009 VA audiogram, but do not find that these results show that an increase is warranted.  Although these results do not directly correspond to the results from any of the other examinations, the Board notes that the average decibel result in the 1000-4000 Hertz range, from that January 2009 hearing test, was 63.75 for the right ear and 65 for the left ear.  These results directly correspond to the average results from the June 2008 VA examination, which also showed an average decibel reading of 63.75 for the right ear and 65 for the left ear.  These results warrant a 10 percent rating.  The Board considered using Table VIa to determine his hearing level acuity, however this Table is for use under special circumstances that are not set forth here.  The Veteran does not have an unusual pattern of hearing loss, nor has there been any certification that speech recognition testing is not an appropriate measure of his hearing loss.  38 C.F.R. §§  4.85, 4.86. 

The medical evidence is therefore very persuasive as to the assignment of an earlier effective date for his 30 percent rating, but not higher than 10 percent prior to December 2013, or higher than 30 percent thereafter.  Simply put, the results of audiometric testing have not risen to a level commensurate with the next higher rating, whether it be 20 percent prior to December 2013 or 40 percent thereafter.  38 C.F.R. §§ 4.85, 4.86; see also Lendenmann, supra.  Thus, December 16, 2013 is the earliest it is factually ascertainable that there was an increase in severity of his service-connected hearing loss.  

In the absence of such audiometric evidence, the Board turns to his statements and other evidence regarding his hearing loss.  The record shows that he has difficulty hearing conversation, the phone, the television, in both quiet and loud conditions.  He complains of difficulty understanding words.  A November 2011 VA treatment record, however, showed he was effectively using his hearing aids.  Follow up appointment in May 2013 confirmed that his hearing aids were working properly, and he denied having additional or increased problems with his hearing in December 2013.  He continues to use his hearing aids, while also noting that he continues to have difficulties hearing and understanding.

The Board does not find that this evidence is sufficient, without the commensurate audiometric testing, to warrant higher ratings.  It is clear that he has serious hearing loss, as he has had hearing aids for the entire period under consideration.  However, the Board finds the results of audiometric testing are more probative in determining the actual degree of disability as set forth by the rating schedule.  There is no evidence to suggest that his hearing has increased in severity since the last VA examination, or that the results of any of the tests were unreliable.  Accordingly, the preponderance of the evidence weighs against assigning higher ratings, either prior to December 2013 or thereafter.  38 C.F.R. §§ 4.85, 4.86.

The Board also finds that the rating schedule adequately addresses his hearing loss disability and functional loss, which includes difficulty hearing the phone, hearing conversations on the phone, hearing his wife's voice, and hearing the television.  These are not unusual or exceptional symptoms; rather, they are frequently cited complaints from people with hearing problems and the cardinal signs and symptoms of hearing loss.  See Thun v. Peake, 22 Vet. App, 111 (2008).  Hearing loss has not caused him to be hospitalized, and there is no evidence or allegation that it significantly impacted his work, beyond what is already captured in the rating schedule.  See 38 C.F.R. § 3.321(b)(1); see also 38 C.F.R. § 4.16.  The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")  

There is no suggestion or evidence raising the issue that his hearing loss combines with any of his other disabilities to produce an unusual disability picture or unique symptoms that are not being compensated.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted for hearing loss.  

The record does not suggest that hearing loss causes unemployability or the inability to secure substaintial gainful employment, and the Board does not find that the issue of a total rating due to individual unemployability (TDIU) is raised by the evidence pertaining to his claim for an increased rating for hearing loss.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  


ORDER

Service connection is granted for vertigo with dizziness.

The claim of entitlement to service connection for a low back disability is denied.

An increased rating of 30 percent for bilateral hearing loss is granted from December 16, 2013.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


